UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2363



PRAVEEN TULADHAR,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-691-515)


Submitted:   May 12, 2004                   Decided:   July 27, 2004


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Praveen Tuladhar, Petitioner Pro Se. Peter D. Keisler, Assistant
Attorney General, Emily Anne Radford, Assistant Director, Blair T.
O’Connor, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Praveen      Tuladhar,      a     native   and    citizen     of     Nepal,

petitions for review of a final order of the Board of Immigration

Appeals (Board) denying his motion to reopen. We review the denial

of   a   motion   to     reopen   for    abuse    of   discretion.          8    C.F.R.

§ 1003.2(a) (2003).          See INS v. Doherty, 502 U.S. 314, 323-24

(1992) (stating abuse of discretion standard); Stewart v. INS, 181

F.3d 587, 595 (4th Cir. 1999) (same).                  A denial of a motion to

reopen must be reviewed with extreme deference, as immigration

statutes    do    not     contemplate         reopening      and   the    applicable

regulations disfavor motions to reopen. M.A. v. INS, 899 F.2d 304,

308 (4th Cir. 1990) (en banc).

            We    have    reviewed      the   administrative       record       and   the

Board’s decision and find no abuse of discretion in the Board’s

refusal to reopen proceedings where the motion to reopen was

untimely.    See 8 C.F.R. § 1003.2(a), (c)(2) (2003).                    Accordingly,

we deny the petition for review.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   PETITION DENIED




                                        - 2 -